OPINION OF THE COURT
Memorandum.
The appeal should be dismissed.
Although the Appellate Division order contains a recital stating that the reversal of appellant’s conviction was on the law, the record reveals that no proper objections were registered to the prosecution remarks made in closing argument on which reversal was based. Because reversal was in the exercise of discretion rather than on the law, the jurisdictional predicate for review by this court has not been satisfied (CPL 450.90, subd 2; People v Hoke, 62 NY2d 1022; People v Johnson, 47 NY2d 124, 126).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed in a memorandum.